Name: Commission Regulation (EEC) No 3387/89 of 10 November 1989 amending Regulation (EEC) No 3152/89 on the supply of common wheat to the Republic of Zaire as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 326/18 Official Journal of the European Communities 11 . 11 . 89 COMMISSION REGULATION (EEC) No 3387/89 of 10 November 1989 amending Regulation (EEC) No 3152/89 on the supply of common wheat to the Republic of Zaire as food aid HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Commission Regulation (EEC) No 3152/89 0 issued an invitation to tender for the supply, as food aid, of 1 5 000 tonnes of cereals ; whereas, following a request by the beneficiary, some of the conditions specified in the Annex to the Regulation should be altered, Article 1 The Annex to Regulation (EEC) No 3152/89 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and direcuy applicable in all Member States. Done at Brussels, 10 November 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . O OJ No L 172, 21 . 6. 1989, p. 1 . V) OJ No L 305, 21 . 10 . 1989, p. 12. s 11 . 11 . 89 Official Journal of the European Communities No L 326/ 19 ANNEX 'ANNEX 1 . Operation Nos ('): 571 to 573/89 2. Programme : 1989 3. Recipient : Republic of Zaire 4. Representative of the recipient^2): Midema Sari, boite postale 11497, Kinshasa 1 ; telex 21339 MIDEMA ZR 5. Place or country of destination : Zaire 6. Product to be mobilized : common wheat 7. Characteristics and quality of die goods (3) : see list published in Official Journal of the European Communities No C 216, 14. 8 . 1987, p. 3 (under II.A.1 ) Specific characteristics : moisture content : 13,5 % maximum ; Hagberg falling number of at least 225 ; Zeleny index of at least 25 8 . Total quantity : 15 000 tonnes 9 . Number of lots : three (A : 5 000 tonnes ; B : 5 000 tonnes ; C : 5 000 tonnes) 10 . Packaging and marking : in bulk 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Matadi 16. Address of the warehouse and, if appropriate, port of landing : -  17. Period for making the goods available at die port of shipment where the supply is awarded at the port of shipment stage : A : 10  25. 12. 1989 ; B : 5  20. 1 . 1990 ; C : 30. 1  15. 2. 1990 18 . Deadline for the supply (6) : A : between 15. 1 and 1 . 2. 1990 ; B : between 15. 2 and 1 . 3 . 1990 ; C : between 15 . 3 and 1 . 4. 1990 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 21 . 11 . 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 28. 11 . 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : A : 10  25. 12. 1989 ; B : 5  20. 1 . 1990 ; C : 30. 1  15. 2. 1990 (c) deadline for the supply (*) : A : between 15. 1 and 1 . 2. 1990 ; B : between 15. 2 and 1 . 3. 1990 ; G : between 15. 3 and 1 . 4. 1990 22. Amount of the tendering security : ECU 5 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders (4) : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1049 Bruxelles ; telex 22037 AGREC B 25. Refund payable on request by the successful tenderer ^ : refund applicable on 1 . 10 . 1989 fixed by Regulation (EEC) No 2936/89 in Official Journal of the European Communities No L 281 , 30. 9 . 1989, p. 37 No L 326/20 Official Journal of the European Communities 11 . 11 . 89 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : M. P. Towers Picton, Delegation of the Commission of the European Communities, 71 , avenue des Trois Z, boite postale 2000, Kinshasa. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 levels. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05 (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8. 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The risks and costs incurred by a failure to comply with the delivery period laid down for each lot are to be borne by the successful tenderer.*